DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Wendt (US 6,201,208).
Regarding claim 1, Wendt teaches a method, comprising: 
applying a modified periodic voltage function to an electrode of a substrate support of a process chamber to set a wafer voltage for a wafer, the modified periodic voltage function having a pulse comprising a positive and a negative voltage step; 
and applying a modulating function to the negative voltage step to modulate the wafer voltage at different amplitudes to create an ion energy distribution function wherein a relative duty cycle of the modulating function at any level is proportional to a percentage of ion flux at a corresponding ion energy within the ion energy distribution function (Fig. 12).  
Regarding claim 2, Wendt teaches the ion energy distribution function has more than one energy peak (Fig. 20).  
Regarding claim 3, Wendt teaches at least two of the energy peaks have different amplitudes (Fig. 20).  

Regarding claim 5, Wendt teaches the modulating function is selected from one of the following: sinusoidal, distorted sinusoidal, and sawtooth (Fig. 12).  
Regarding claim 6, Wendt teaches the ion energy distribution function is selected from one of the following: square, concave with two similar-amplitude peaks, concave with two different-amplitude peaks, sloped, and triangular (Fig. 20).  
Regarding claim 7, Wendt teaches varying a time during which each level of the modulation is applied, or a number of cycles during which each level of the modulation is applied, the percentage of ion flux at different energies can be controlled (col. 10, ln. 10-37).  
Regarding claim 8, Wendt teaches the pulse further includes a portion (53, Fig. 8) between the negative voltage step and a positive voltage step of a next pulse.  
Regarding claim 9, Wendt teaches the portion (43) between the negative voltage step and the positive voltage step of the next pulse is above or below a slope needed to maintain a constant wafer voltage during the portion between the negative voltage step and the positive voltage step of the next pulse (Fig. 8).  
Regarding claim 10, Wendt teaches adjusting an output of an ion compensation component to control a slope of the portion between the pulses, and thereby control a width of one or more ion energy distribution function peaks (col. 10, ln. 10-37).  
Regarding claim 11, Wendt teaches a system, comprising: 
a power supply (27, 24) configured to provide a periodic voltage function to an output configured to couple to a substrate support (69), the periodic voltage function having pulses having a positive voltage step and a negative voltage step and a portion between the pulses (Fig. 8);

accessing a control pattern associated with a resulting ion energy distribution function having at least two peaks of different amplitudes (col. 7, ln. 1-7); 
controlling switching of the power supply to effectuate the positive and negative voltage steps controlling modulation of the negative voltage step to effectuate the shape of the ion energy distribution function having at least two peaks of different amplitude (col. 10, ln. 10-37, 51-col. 11, ln. 5).  
Regarding claim 12, Wendt teaches an ion compensation component coupled to an electrical node between the power supply output and the substrate support, the ion compensation component configured to provide a current or voltage to the substrate support, at least between the pulses, that in combination with the periodic voltage function, controls a slope of the portion between the pulses (col. 10, ln. 10-37, Fig. 10).  
Regarding claim 13, Wendt teaches the ion compensation component is either a voltage source or a current source.  
Regarding claim 14, Wendt teaches modulation of the negative voltage step effectuates the at least two flux peaks of the ion energy distribution function (col. 10, ln. 10-37).  
Regarding claim 15, Wendt teaches a relative number of negative voltage steps at a given modulation level effectuates an amplitude of the ion energy distribution function at different ion energies (col. 10, ln. 10-37).  
Regarding claim 17, Wendt teaches a method, comprising: 
applying a negative jump voltage to an electrode (69) of a process chamber (60) to set a wafer voltage for a wafer (Fig. 8); 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wendt as applied to claim 11 above in further view of Kadlec (US 2008/0135400). 
Regarding claim 16, Wendt does not teach the power supply includes two switches coupled between one or more power sources and the output, wherein a momentary closing of a first of the two switches causes the positive voltage step and a subsequent momentary closing of a second of the two switches causes the negative voltage step.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the power supply of Wendt by providing it includes two switches coupled between one or more power sources and the output, wherein a momentary closing of a first of the two switches causes the positive voltage step and a subsequent momentary closing of a second of the two switches causes the negative voltage step, as taught by Kadlec, because it would allow relatively fast reigniting of the plasma and restoring original discharge current ([0005]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794